Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered June 6, 2003, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
There is no basis for reducing defendant’s conviction to a lesser offense in the interest of justice. While this Court has reduced convictions in the interest of justice for the purpose of correcting errors (see e.g. People v Rosale, 227 AD2d 185 [1996]), we do not consider it appropriate to do so for the purpose of granting dispensations from mandatory sentencing statutes. Concur—Mazzarelli, J.P., Saxe, Nardelli, Sweeny and McGuire, JJ.